DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi 5,351,477.
	In regards to Independent Claim 12, Joshi teaches a liquid fuel injector (figure 2) comprising: a cylindrical center body (49) including a center axis (A), an annular shroud concentrically disposed outside the center body in a radial direction (23), an annular fuel injection body (30) disposed between and concentrically with the center body and the shroud, and including a liquid fuel passage (31) formed therein, a plurality of inner swirl vanes (32) that are arranged in an equal cycle in a circumferential direction (as shown in figure 3) in an annular inner air passage (passage comprising swirler 26) formed between the center body and the fuel injection body, and comprise an inner swirl vane action surface on an upstream side in an airflow direction in the inner air passage (suction surface of vanes 32), and a plurality of outer swirl vanes (34) that are arranged in an equal cycle in the circumferential direction in an annular outer air passage (as shown in figure 3) formed between the fuel injection body and the shroud, and comprise an outer swirl vane action surface on an upstream side in an airflow direction in the outer air passage (suction surface at 46 in figure 4A), wherein at least one and a part of the one of an inner swirl vane action surface profile that is an intersection line between the inner swirl vane action surface and a plane including the center axis (angle of suction surface of 32 relative to plane from axis A), and an outer swirl vane action surface profile that is an intersection line between the outer swirl vane action surface and the plane including the center axis are (angle of suction surface of 34 relative to plane from axis A) inclined with respect to a direction perpendicular to the center axis (inclined between 40 and 60 degrees, Col. 4, ll. 9-13), and in a case where each of the inner swirl vane action surface profile and the outer swirl vane action surface profile is a straight line or a curved line (32 and 34 are curved as shown in figure 6), an angle from a straight line extending in the direction perpendicular to the center axis through an upstream end of the inner swirl vane action surface profile, to the inner swirl vane action surface profile or a tangent line in an inclined part of the inner swirl vane action surface profile is referred to as an inner swirl vane inclination angle (definition of inclination angle of 32), an angle from a straight line extending in the direction perpendicular to the center axis through an upstream end of the outer swirl vane action surface profile, to the outer swirl vane action surface profile or a tangent line in an inclined part of the outer swirl vane action surface profile is referred to as an outer swirl vane inclination angle (definition of inclination angle of 34), and each of these inclination angles is defined as an angle less than 90 degrees that takes a positive or negative sign when measured clockwise or counterclockwise, the inner swirl vane inclination angle and the outer swirl vane inclination angle are both positive, or different in the sign from each other (between 40 and 60 degrees, Col. 4, ll. 9-13 with opposite swirl directions as shown in figures 3 and 6).
	Regarding Dependent Claim 13, Joshi teaches that the inner swirl vane inclination angle is 45 degrees or more (between 40 and 60 degrees, Col. 4, ll. 9-13), and the outer swirler vane inclination angle is -45 degrees or less (between -40 and -60 degrees relative to inner swirl vane inclination, Col. 4, ll. 9-13, where inner and outer vanes counter-swirl as shown in figures 3 and 6).
	Regarding Dependent Claim 15, Joshi teaches that the inner swirl vane inclination angle is -45 degrees or less (between -40 and -60 degrees, Col. 4, ll. 9-13), and the outer swirler vane inclination angle is 45 degrees or more (between 40 and 60 degrees relative to inner swirl vane inclination, Col. 4, ll. 9-13, where inner and outer vanes counter-swirl as shown in figures 3 and 6).
Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gashi 2010/0011772.
	In regards to Independent Claim 12, Gashi teaches a liquid fuel injector (10) comprising: a cylindrical center body (26) including a center axis (11), an annular shroud concentrically disposed outside the center body in a radial direction (shroud with 58), an annular fuel injection body (body including injector 20) disposed between and concentrically with the center body and the shroud, and including a liquid fuel passage (passage to injector 20) formed therein, a plurality of inner swirl vanes (22) that are arranged in an equal cycle in a circumferential direction (vanes of swirler 22) in an annular inner air passage (passage including vanes 22) formed between the center body and the fuel injection body, and comprise an inner swirl vane action surface on an upstream side in an airflow direction in the inner air passage (suction surface of vanes 22), and a plurality of outer swirl vanes (24) that are arranged in an equal cycle in the circumferential direction in an annular outer air passage (vanes of swirler 24) formed between the fuel injection body and the shroud, and comprise an outer swirl vane action surface on an upstream side in an airflow direction in the outer air passage (suction surface of vanes 24), wherein at least one and a part of the one of an inner swirl vane action surface profile that is an intersection line between the inner swirl vane action surface and a plane including the center axis (angle of suction surface of 22 relative to plane from axis 11), and an outer swirl vane action surface profile that is an intersection line between the outer swirl vane action surface and the plane including the center axis are (angle of suction surface of 24 relative to plane from axis 11) inclined with respect to a direction perpendicular to the center axis (20 to 50 degrees of inner swirler and 47 to 70 degrees of outer swirler, paragraph [0032]), and in a case where each of the inner swirl vane action surface profile and the outer swirl vane action surface profile is a straight line or a curved line (22 and 24 are curved or straight), an angle from a straight line extending in the direction perpendicular to the center axis through an upstream end of the inner swirl vane action surface profile, to the inner swirl vane action surface profile or a tangent line in an inclined part of the inner swirl vane action surface profile is referred to as an inner swirl vane inclination angle (definition of inclination angle of 22), an angle from a straight line extending in the direction perpendicular to the center axis through an upstream end of the outer swirl vane action surface profile, to the outer swirl vane action surface profile or a tangent line in an inclined part of the outer swirl vane action surface profile is referred to as an outer swirl vane inclination angle (definition of inclination angle of 24), and each of these inclination angles is defined as an angle less than 90 degrees that takes a positive or negative sign when measured clockwise or counterclockwise, the inner swirl vane inclination angle and the outer swirl vane inclination angle are both positive, or different in the sign from each other (inner swirler between 20 and 50 degrees, outer swirler between 40 and 70 degrees, where swirlers co-swirl, paragraph [0032]).
	Regarding Dependent Claim 14, Gashi teaches that the inner swirl vane inclination angle is 45 degrees or more (between 20 and 50 degrees, paragraph [0032]), and the outer swirl vane inclination angle is 45 degrees or more (between 40 and 70 degrees, paragraph [0032]).

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
	With regards to applicant’s argument that Joshi does not teach an inclination angle of the outer and inner swirl vanes, Examiner disagrees.  Joshi teaches (at Col. 4, ll. 9-13 as cited in the rejection and by applicant in the arguments) that “It will be noted that swirlers 26 and 28 have vanes 32 and 34 (see FIG. 3) at an angle in the 40 - 60 degree range with an axis A running through the center of mixer 24)”.  The claims define the action surface of the vane as an upstream side, which is the suction side of the vane of Joshi.  Drawing a perpendicular line from the centerline towards the leading surface from the center line (in a direction that is also perpendicular to the disclosed line 125R in figure 2 of the instant invention), and a second line tangent to the action surface, results in the angle of the swirlers relative to the central axis that is the same as the swirl angle (see marked up figure 4A of Joshi below, where the angle shown in between 40 and 60 degrees).  The vane geometry taught by Joshi differs from the vane geometry disclosed in the instant application; however, the definition of the angles claimed do not require the vane geometry disclosed, and are anticipated by the vane geometry of Joshi.

    PNG
    media_image1.png
    274
    523
    media_image1.png
    Greyscale

	With regards to applicant’s argument that Gashi does not teach an inclination angle of the outer and inner swirl vanes, Examiner disagrees.  The response to the arguments of Joshi above also apply to the rejection of Gashi.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741